Citation Nr: 0432405	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This matter was before the Board in February 2001 and was 
remanded for additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. § 5103A (West 2002), VA has an enhanced 
duty to assist a claimant in developing the evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).

In this regard, the veteran's service medical records noted 
complaints of low back pain in June and August 1974, December 
1976, and May 1979.  A diagnosis of low back strain was 
offered on one occasion.  In May 1998, the veteran underwent 
a VA examination.  The physician diagnosed mechanical low 
back pain and noted that the veteran's current complaints 
were clearly consistent with his previous complaints while on 
active duty.  While the comment fell short of an opinion 
directly linking in-service symptoms to a current disability, 
the possibility of a nexus was suggested.  

The veteran underwent another VA examination in March 2004.  
The physician indicated that the entire claims file was 
reviewed.  The examiner, however, erroneously noted there was 
not "a single sick call" which noted "low back pain" in 
service.  In light of the service medical records noted 
above, the statement is inconsistent with the record.  

Documents in the claims file show that portions of the claims 
file including service medical records were missing prior to 
the more recent examination.  Although the complete claims 
file has been restored, the physician may not have had all of 
the records before him at the time he examined the veteran.  

In view of the above, the veteran should be scheduled for an 
examination in order to reconcile the two examination reports 
and ensure that all evidence is reviewed prior to offering an 
opinion.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers who have not been previously 
disclosed who have treated him for a low 
back disorder.  Thereafter, the RO should 
attempt to secure these records.  Any 
pertinent records obtained should be 
associated with the claims files.  All 
attempts to procure records should be 
documented.  If the RO cannot obtain 
records identified by the appellant, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative must be notified of 
unsuccessful efforts in this regard.

2.  Upon completion of the development 
described above, the veteran should be 
afforded a VA orthopedic examination by a 
physician who has not previously examined 
or treated the appellant.  The examining 
physician is to determine the nature and 
etiology of the veteran's low back 
disorder.  The claims folder, including 
ALL service medical records, must be 
provided to and reviewed by the 
physician.  Based on the examination and 
review of the veteran's claims file and 
history, the physician should opine 
whether any current back disorder is at 
least as likely as not related to 
military service and the complaints noted 
therein.  The physician should also 
address the comments and opinions offered 
by May 1998 and February 2004 examiners 
and to reconcile any opinion offered with 
those opinions.  The complete rationale 
and basis for the opinion expressed 
should be reported in full.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

4.  The RO should review the examination 
report to ensure complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




